Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a 371 application filed on 11/26/2019 claiming priority to PCT/CN2019/106311, filed on 09/18/2019, in which claims 1-16 are pending and ready for examination.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application PCT/CN2019/106311, filed on 09/18/2019.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 05/14/2020.

Drawings

The Examiner contends that the drawings submitted on 11/26/2019 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5, 8, 9, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN103033343 A).

As to claim 1, Zhang teaches an alerting method for monitoring a color shift of a display panel, comprising:

step S10: generating a grayscale waveform diagram for an entire frame according to a normal pixel pattern of the display panel, wherein the grayscale waveform diagram has a plurality of waveform setting values (Pages 1-2 – background of the invention section that describes a gray-scale waveform diagram as shown in FIG. 3);

step S20: generating a grayscale waveform diagram for an entire frame according to a pixel pattern of a display panel to be tested, wherein the grayscale waveform has a plurality of waveform reference values (Pages 3 and 6-8 – peak abnormality threshold numbers and predetermined peak values of the abnormality threshold values in relation to the gray-scale variation waveform; also see Page 7 corresponding to FIGs. 7 and 9 describing gray scale level value ranges);

and step S30: obtaining a predetermined difference value between each of the waveform reference values and each of the waveform setting values, wherein an alerting message is sent out when the predetermined difference value exceeds a specified value (Pages 3 and 6-8 – peak abnormality threshold numbers and predetermined peak values of the abnormality threshold values in relation to the gray-scale variation waveform; Page 7 describes, through steps S640 and S650, that, when the number of peaks greater than a predetermined gray-scale variation waveform is obtained through a peak abnormality threshold number, sub-pixel offset may determine the color filter appear in the detected 

As to claim 9, Zhang teaches an alerting device for monitoring a color shift of a display panel, comprising use of the alerting method for monitoring the color shift of the display panel as claimed in claim 1 (see rejection for claim 1).

As to claim 5, Zhang further teaches wherein in step S10 and step S20, the alerting method further comprises generating, by a monitoring member, each of the grayscale waveform diagrams; the monitoring member comprises an imaging assembly and a procedure module stored in the imaging assembly; and according to the grayscale waveform diagrams of the display panel or the display panel to be tested, the imaging assembly automatically generates the waveform setting values or the waveform reference values by a software module (Pages 1-2 – background of the invention section that describes a gray-scale waveform diagram as shown in FIG. 3; also see Page 4 for peaking acquiring unit, gray level acquisition unit, waveform generating unit, detection module, setting module, and more).

As to claim 13, Zhang further teaches wherein the alerting device comprises a monitoring member and a software module, the monitoring member generates the grayscale waveform diagrams, the software module automatically generates the waveform setting values or the waveform reference values, the monitoring member comprises an imaging assembly and a procedure module stored in the imaging assembly, wherein according to the grayscale waveform diagrams of the display panel or the display panel to be tested, the imaging assembly automatically generates the waveform setting values or the waveform reference values by a software module (Pages 1-2 – background of the invention section that describes a gray-scale waveform diagram as shown in FIG. 3; also see Page 4 for peaking acquiring unit, gray level acquisition unit, waveform generating unit, detection module, setting module, and more).

As to claims 8 and 16, Zhang further teaches wherein a horizontal axis of the grayscale waveform diagram indicates a distance, a vertical axis of the grayscale waveform diagram indicates .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Gao (CN102318127 A).

As to claim 2, Zhang further teaches wherein in step S30, the waveform setting values comprise a plurality of wave width setting values and a plurality of wave height setting values, the waveform reference values comprise a plurality of wave width reference values and a plurality of wave height reference values (Pages 3 and 6-8 – peak abnormality threshold numbers and predetermined peak values of the abnormality threshold values in relation to the gray-scale variation waveform; Page 7 describes, through steps S640 and S650, that, when the number of peaks greater than a predetermined gray-scale variation waveform is obtained through a peak abnormality threshold number, sub-pixel offset may determine the color filter appear in the detected region and, when the sub-pixel offset occurs in the detected color filter area, a prompt message is sent; see FIG. 9 regarding wave width and wave height setting and reference values).



However, Gao teaches wherein the alerting message is an alarm sound or a reminder displayed on a screen (Page 7 corresponding to FIG. 4; also see Page 9 corresponding to FIG. 8; also see Page 11 which describes that the alarm module 5 is notified by voice).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang’s system with Gao’s system. The invention additionally relates to a television picture quality detection method used by the television picture quality detection system. By adopting the television picture quality detection system and the method thereof, which are disclosed by the invention, the television picture quality can be detected automatically and rapidly, and thereby the production speed and the efficiency of a television are increased (Gao; abstract).

As to claim 10, Zhang further teaches wherein the waveform setting values comprise a plurality of wave width setting values and a plurality of wave height setting values, the waveform reference values comprise a plurality of wave width reference values and a plurality of wave height reference values (Pages 3 and 6-8 – peak abnormality threshold numbers and predetermined peak values of the abnormality threshold values in relation to the gray-scale variation waveform; Page 7 describes, through steps S640 and S650, that, when the number of peaks greater than a predetermined gray-scale variation waveform is obtained through a peak abnormality threshold number, sub-pixel offset may determine the color filter appear in the detected region and, when the sub-pixel offset occurs in the detected color filter area, a prompt message is sent; see FIG. 9 regarding wave width and wave height setting and reference values).

Zhang does not teach wherein the alerting message is an alarm sound or a reminder displayed on a screen.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang’s system with Gao’s system. The invention additionally relates to a television picture quality detection method used by the television picture quality detection system. By adopting the television picture quality detection system and the method thereof, which are disclosed by the invention, the television picture quality can be detected automatically and rapidly, and thereby the production speed and the efficiency of a television are increased (Gao; abstract).

As to claim 3, Zhang further teaches wherein the predetermined difference values are obtained by comparing each of the wave width setting values and each of the wave width reference values and by comparing each of the wave height setting values and each of the wave height reference values, wherein an alerting message is sent out when any of the predetermined difference values exceeds a specified value (Pages 3 and 6-8 – peak abnormality threshold numbers and predetermined peak values of the abnormality threshold values in relation to the gray-scale variation waveform; Page 7 describes, through steps S640 and S650, that, when the number of peaks greater than a predetermined gray-scale variation waveform is obtained through a peak abnormality threshold number, sub-pixel offset may determine the color filter appear in the detected region and, when the sub-pixel offset occurs in the detected color filter area, a prompt message is sent; see FIG. 9 regarding wave width and wave height setting and reference values).

As to claim 11, Zhang further teaches wherein the predetermined difference values are obtained by comparing each of the wave width setting values and each of the wave width reference values and by comparing each of the wave height setting values and each of the wave height reference values, wherein an alerting message is sent out when any of the predetermined difference values exceeds a specified value (Pages 3 and 6-8 – peak abnormality threshold numbers and predetermined peak values of the .

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Li (US 2019/0333203).

As to claims 6 and 14, Zhang does not teach wherein the imaging assembly comprises a light source and a charged coupled device (CCD) connected to the light source, the CCD receives reflected light from the light source, and the software module obtains the waveform setting values or the waveform reference values according to the reflected light.

However, Li teaches wherein the imaging assembly comprises a light source and a charged coupled device (CCD) connected to the light source, the CCD receives reflected light from the light source, and the software module obtains the waveform setting values or the waveform reference values according to the reflected light ([0027]; also see FIG. 3 and [0049]-[0053]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang’s system with Li’s system in order to provide a display panel inspection method and apparatus to overcome the drawback of the conventional display panel inspection method which cannot distinguish the pixel electrodes of different types (Li; [0003]).

Allowable Subject Matter

Claims 4, 7, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482